Citation Nr: 0929444	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  03-29 285A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent 
prior to March 27, 2009, and an evaluation in excess of 40 
percent since March 27, 2009, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002, August 2003, and March 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  
Jurisdiction over the Veteran's case was subsequently 
transferred to the Roanoke, Virginia RO.

In a December 2006 decision, the Board denied the Veteran's 
claims for an initial rating higher than 50 percent for PTSD 
and an evaluation higher than 10 percent for bilateral 
tinnitus.  In addition, the Board remanded the issues of 
entitlement to a rating higher than 10 percent for bilateral 
hearing loss and a total disability rating based on 
individual unemployability (TDIU).  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2007, the Court granted the parties' joint motion for 
partial remand (joint motion) with respect to the issue of 
entitlement to an initial rating higher than 50 percent for 
PTSD.  This matter was remanded to the Board for 
readjudication in compliance with the instructions in the 
joint motion, which was incorporated in the Court order by 
reference.  The appeal as to the issue of entitlement to a 
rating higher than 10 percent for bilateral tinnitus was 
dismissed.  A copy of the joint motion and the Court's order 
have been incorporated into the claims folder.

Subsequent to the Court's remand, the Board remanded the 
Veteran's claim of entitlement to a higher initial evaluation 
for PTSD in May 2008.  The required development having been 
completed in regard to the Veteran's claims of entitlement to 
an initial evaluation in excess of 70 percent disabling for 
PTSD and entitlement to an evaluation in excess of 10 percent 
disabling prior to March 27, 2009, and in excess of 40 
percent disabling since March 27, 2009, for bilateral hearing 
loss, this case is appropriately before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2005 rating decision, the RO increased the 
rating for the service-connected bilateral hearing loss from 
zero percent to 10 percent, effective from November 2, 2004, 
the date of the claim of entitlement to an increased 
evaluation.  Subsequently, in an April 2009 rating decision, 
the RO increased the rating for the service-connected 
bilateral hearing loss from 10 percent disabling to 40 
percent disabling, effective from March 27, 2009.  Because 
these increases in the evaluation of the Veteran's bilateral 
hearing loss disability do not represent the maximum rating 
available for the condition, the Veteran's claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in an RO rating decision, dated in April 
2009, the Veteran's claim of entitlement to a TDIU was 
granted, effective September 28, 2000.  As this represents a 
complete grant of that issue, it no longer remains on appeal.  
See id.

In an April 2009 rating decision, the RO increased the rating 
for the service-connected PTSD from 50 percent to 70 percent, 
effective from September 28, 2000, the date of the claim of 
entitlement to service connection.  Because this increase in 
the evaluation of the Veteran's PTSD disability does not 
represent the maximum rating available for the condition, the 
Veteran's claim remains in appellate status.  See id.

In January 2008, the Veteran testified at a Central Office 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The issue of entitlement to an evaluation in excess of 10 
percent disabling, for the period prior to March 27, 2009, 
and in excess of 40 percent disabling, for the period 
beginning March 27, 2009, for bilateral hearing loss, is 
addressed in the REMAND portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's PTSD symptoms involving depression, anxiety, 
irritability, sleep disturbance, and mild memory loss have 
not resulted in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2000 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from St. Mary's Health Center, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge.  The 
appellant was afforded VA medical examinations in December 
2002, July 2005, and March 2009.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Initial Evaluation for PTSD

In September 2000 the Veteran filed a claim for service 
connection for PTSD.  In August 2002, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective September 28, 2000, the date of the Veteran's 
claim.  The Veteran appealed that decision by requesting a 
higher initial evaluation.  In April 2009, while his appeal 
was pending, the RO granted a higher evaluation of 70 percent 
for PTSD, effective September 28, 2000.  Therefore, the issue 
on appeal is entitlement to an initial evaluation in excess 
of 70 percent for PTSD.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the grants of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD has been rated under the general rating 
formula for mental disorders.  Under these criteria, a 70 
percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
38 C.F.R. §  4.130, Diagnostic Code 9411.  

A 100 percent disabling rating is not warranted unless there 
is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability evaluation in excess of 
70 percent for the Veteran's PTSD since the initial grant of 
service connection.  The evidence for consideration includes 
numerous VA outpatient treatment records and three VA 
examination reports, none of which shows that he has total 
occupational and social impairment due to his PTSD. 

In an October 2000 VA treatment report, the Veteran was noted 
to have trouble with flashbacks and was not sleeping well.  
When seen in January 2002 the Veteran complained of sleep 
dysfunction, nightmares, nervousness, difficulty discussing 
his traumas, depressed feelings, and that he would avoid 
crowds.  The Veteran was assigned a Global Assessment of 
Functioning (GAF) score of 41.  VA treatment records reveal 
that he was assigned GAF scores of 41 to 45 between September 
2000 and March 2002.

In December 2002 the Veteran was afforded a VA Compensation 
examination.  During the interview, the Veteran reported 
flashbacks once or twice a week, tearful episodes, sleep 
disturbance, violent outbursts, avoidance of violence on 
television, and checking that the doors of any car he is in 
are locked.  He indicated that he is never lonely, and that 
he enjoys going out dancing, playing bingo, and taking the 
mail to the hospital for a resident who is hospitalized.  He 
reported that he has had several meaningful romantic 
relationships with women since his divorce and continues to 
occasionally go out on dates.  Upon mental status 
examination, the Veteran was alert and fully oriented.  He 
had relevant and fluent speech and a euthymic mood.  There 
were no abnormal psychomotor activities.  The Veteran did not 
maintain a clear focus on the objective of his speech.  The 
Veteran had a potential for expressing light and pleasant 
emotions.  He had adequate memory and recalled two of tree 
objects after a brief delay.  There was some impairment of 
concentration.  The Veteran's insight and judgment were both 
good.  The Veteran was diagnosed with PTSD and assigned a GAF 
score of 55, both currently and for the prior year, 
representing moderate symptoms and moderate social and 
industrial impairment.

A July 2003 VA treatment report indicates that he was 
appropriately dressed and that his mood was both depressed 
and anxious.  He had a restricted affected that was congruent 
with statements.  The Veteran denied homicidal and suicidal 
ideation.  There was no evidence of psychosis.  The Veteran 
was diagnosed with PTSD and was assigned a GAF score of 45.

An April 2005 VA treatment record documents his complaints of 
having agitation, irritability, intrusive thoughts, and 
flashbacks.  A psychological assessment revealed a depressed 
mood and a restricted affect.  The Veteran's speech was 
productive.  He denied homicidal or suicidal ideation, and he 
did not appear psychotic.  The Veteran was diagnosed with 
PTSD and assigned a GAF score of 43.

VA treatment records dated in May and July of 2005 note the 
Veteran appeared well groomed and dressed, and was also 
courteous and involved in group progress.  The Veteran's mood 
was anxious and depressed.  His affect was restricted but 
congruent with verbalizations.  The Veteran denied both 
homicidal or suicidal ideation.  His thoughts progressed in a 
logical manner and there was no evidence of psychosis.  The 
Veteran was diagnosed with PTSD and GAF scores of 45 and 43 
were assigned, respectively.

In a subsequent July 2005 VA treatment report, the Veteran 
was noted to have severe symptoms of PTSD, including frequent 
and severe nightmares, flashbacks with auditory 
hallucinations, intrusive memories, depression and isolation 
from others, fear and extreme hypervigilence, poor sleep, 
anxiety, and agitation.  The Veteran was noted to suffer from 
concentration and memory problems.  He has difficulty 
recalling important activities, schedules, and 
responsibilities.  The Veteran was diagnosed with PTSD and 
assigned a GAF score of 42, representing major impairment in 
all aspects of functioning including cognitive, emotional, 
biological, vocational, psychosocial, and interpersonal.

In July 2005 the Veteran was afforded a VA Compensation 
examination.  The Veteran was noted to be pleasant, sociable, 
and cooperative.  The Veteran's claims folder was noted to 
reveal symptoms of nightmares and sleep disturbance.  The 
Veteran complained of increased impatience, lack of 
tolerance, and becoming quickly angered.  However, he said he 
made an effort to remain active, and that he operates a 
computer, goes square dancing, and plays bridge.  The Veteran 
was reported to maintain communications with his son and to 
have a long, stable, and meaningful relationship with his 
foster son.  Upon mental status examination, the Veteran was 
noted to be unusually clean and fresh and have well polished 
shoes.  There were no abnormal psychomotor activities.  He 
was mildly tense.  He was alert, fully oriented, and 
rationale.  The Veteran's speech was relevant and fluent.  
His mood was tense, irritable, and impatient.  The Veteran's 
affect was moderately constricted in range, but he was able 
to communicate sociability.  He was preoccupied with war time 
traumas in spite of his efforts to distract himself.  The 
Veteran's memory and concentration were adequate to the 
demands of his life.  His insight was good and judgment was 
not impaired.  The Veteran was diagnosed with PTSD and 
assigned a GAF score of 52.

A September 2005 VA treatment record documents symptoms 
involving re-experiencing the trauma, avoidance, numbing, 
and/or social alienation.  The Veteran was noted to 
experience increased arousal, difficulty with sleep, 
irritability, difficulty with concentration, hypervigilence, 
and an increased startle response.  Upon mental status 
examination, the Veteran's motor activities, activities of 
daily living, appetite, mood, and thought processes were all 
normal.  The Veteran had no reported neurological problems.  
His speech was logical and coherent, and was of normal rate, 
rhythm, and volume.  His eye contact was good.  He had fair 
energy and mild anxiety.  The Veteran's concentration was 
impaired and his insight and judgment were good.  His affect 
was appropriate.  The Veteran did not have any homicidal or 
suicidal ideation.  The Veteran was diagnosed with PTSD and 
assigned a GAF score of 50.

A February 2008 VA treatment record notes that his mood was 
fair and that he felt very good on some days.  He also denied 
paranoia and auditory and visual hallucinations, but reported 
that he continued to experience flashbacks and nightmares.  
The Veteran stated that he was hypervigilant, startled 
easily, and did not feel comfortable in crowds.  A mental 
status examination revealed that he was casually dressed, 
alert, and oriented times three.  He was cooperative but had 
poor eye contact.  There was no psychomotor agitation or 
retardation.  His speech was clear and coherent.  The 
Veteran's mood was "better" with congruent affect.  His 
thought content was logical and goal directed.  He denied 
auditory or visual hallucinations.  His cognition was intact.  
The Veteran had fair insight and judgment.  The Veteran was 
diagnosed with PTSD and assigned a GAF score of 60.

In March 2008, the Veteran reported similar complaints.  Upon 
mental status examination, he was noted to be casually 
dressed, alert, and oriented times three.  He was cooperative 
with poor eye contact.  There was no psychomotor agitation or 
retardation.  His speech was clear and coherent, with normal 
rate, rhythm, volume, and tone.  The Veteran's mood was 
"fair" with congruent affect.  His thought content was 
logical and goal directed.  He denied auditory or visual 
hallucinations.  The Veteran had hypervigilence, an increased 
startle response, and irritability.  His cognition was 
intact.  Both insight and judgment were intact.  The Veteran 
was diagnosed with PTSD.  

The Veteran was afforded another VA Compensation examination 
March 2009.  His history noted that he had been retired since 
1980.  The Veteran reported crying spells, nightmares, sleep 
disturbance, irritability, and anger.  He indicated that he 
had a good relationship with his brothers and sisters and 
that he has a few friends.  The Veteran reported that he 
plays bingo, takes trips to Walmart, operates a computer, and 
watches television.  He stated that he frequently has verbal 
confrontations but denied fights.  The Veteran said he tends 
to isolate, but added that he interacts with others 
appropriately and engages in social activities.  A mental 
status examination revealed that his appearance, grooming, 
and psychomotor activity were appropriate.  There was no 
impairment of thought processes or communication.  There were 
no delusions or hallucinations.  The Veteran's behavior was 
appropriate.  He did not have any current suicidal or 
homicidal thoughts.  He was oriented to person, place, and 
time.  The Veteran had memory loss and impairment.  He was 
indicated to have difficulty with attention and 
concentration.  The Veteran did not have any obsessive or 
ritualistic behavior.  The rate and flow of the Veteran's 
speech was normal.  The Veteran did not report any panic 
attacks.  He was noted to have mild to moderate depression 
and mild to moderate anxiety.  There was no impaired impulse 
control.  The Veteran was diagnosed with PTSD and assigned a 
GAF score of 55.

In January 2008 the Veteran presented testimony at a hearing 
before the undersigned Acting Veterans Law Judge.  The 
Veteran reported that he has difficulty sleeping, crying 
spells, flashbacks, and near continuous feelings of 
depression.  He indicated that he avoids crowds and places 
where there is a lot of loud noise.  The Veteran reported 
that he has irritability and avoids watching television 
programs about war, fighting, and dying.  He stated that he 
had difficulty interacting with people and would argue with 
people when he was working.

In light of the evidence, the Board finds that an initial 
evaluation in excess of 70 percent for the Veteran's PTSD is 
not warranted.  The medical evidence reveals that the 
Veteran's PTSD does not involve gross impairment of thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living; disorientation to time 
or place; or memory loss for names of close relatives, own 
occupation or own name; or other symptoms indicative of total 
impairment.  Instead the evidence shows that the Veteran has 
been consistently well oriented, has never reported psychotic 
symptoms, has consistently denied both suicidal and homicidal 
ideation, and has remained intact cognitively.  

Since the initial grant of service connection, his primary 
symptoms due to PTSD have involved nightmares, 
hypervigilance, an increased startle response, irritability, 
depression, and only minor memory loss, which have not 
resulted in total occupational and social impairment.  The 
Board notes that the Veteran retired from work in 1980 due to 
his age, with no medical evidence indicating that he would be 
unable to work due to his PTSD.  Thus, total occupational 
impairment has not been shown.  In addition, although he has 
reported some social isolation and difficulty in crowds, he 
is far from what could be described as suffering from total 
social impairment.  For example, the December 2002 VA 
examination report notes that he enjoys dancing, playing 
bingo, and taking the mail to the hospital for a resident who 
is hospitalized.  He also reported that he has had several 
meaningful romantic relationships with women since his 
divorce and continues to occasionally go out on dates.  The 
July 2005 VA examination report also note that he enjoys 
playing bridge and going out square dancing.  He also 
explained that he continues to maintain communication with 
his son and that he has enjoyed a long, stable, and 
meaningful relationship with his foster son.  Lastly, at his 
most recent examination in March 2009, he reported that he 
continues to engage in social activities, such as playing 
bingo.  In short, these findings are inconsistent with a 
finding of total occupational and social impairment, as 
required for a 100 percent rating for PTSD.  

The Board notes that the Veteran has been assigned GAF scores 
between 41 and 60.  
GAF scores - which reflect the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health - are useful indicators of the 
severity of a mental disorder.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
GAF scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores between 51-60 indicates moderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).

The Board notes that the Veteran's GAF scores between 41 and 
50 do suggest total occupational and social impairment.  
However, an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (emphasis added); see also VAOPGCPREC 
10-95 (Mar. 31, 1995).  Since the evidence shows no 
significant findings during his many mental status 
examinations, no indication that he is unable to work due to 
PTSD, and that he enjoys an active social life with 
meaningful relationships involving friends and family, the 
Board places greater probative value on these findings than 
the GAF scores ranging between 41 and 50.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases).

The Board has also considered the fact that a VA clinician in 
July 2005 characterized the Veteran's PTSD symptoms as 
severe, which caused major impairment in all aspects of 
functioning.  The Board points out, however, that this 
appears to represent a one-time exacerbation of symptoms 
rather than an increased in his overall disability picture, 
especially since the Veteran's symptoms appeared only 
moderate when evaluated shortly prior to and following this 
evaluation.  According to VA regulations, an evaluation will 
be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on an 
examiner's assessment of the level of disability at the 
moment of examination.  Moreover, it is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.  Therefore, this one report does 
not warrant the assignment of a 100 percent rating at any 
time since the initial grant of service connection. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an initial evaluation in excess of 70 for 
his service-connected PTSD.  And as the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and a disability rating in excess of 70 
percent must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Consideration of an Extraschedular Evaluation

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's PTSD reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
an evaluation on an extraschedular basis, and indeed, neither 
the Veteran nor his representative have identified any 
exceptional or unusual disability factors.  See 38 C.F.R. 
§ 3.321.  

In this regard, the Board observes that the Veteran's PTSD 
has not required any, let alone, frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  The record 
also shows that the Veteran retired from work in 1980 due to 
his age, with no indication that he is unable to work because 
of his PTSD.  In the absence of evidence of these factors, 
the criteria for submission for assignment of an 
extraschedular rating are not met.  Thus, a remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.





REMAND

The Veteran is seeking an evaluation in excess of 10 percent 
prior to March 27, 2009, and in excess of 40 percent since 
March 27, 2009, for his service-connected bilateral hearing 
loss.  However, additional evidentiary development is needed 
prior to adjudication by the Board.

A careful review of the claims folder reveals that in 
February 2004 the Veteran underwent a VA outpatient 
audiologic examination at the VA Medical Center in Biloxi, 
Mississippi.  However, the audiometric testing results of 
this examination have not been associated with the claims 
folder.  In a VA treatment note, dated in April 2005, the 
Veteran was noted to have undergone audiometric testing at 
the VA Medical Center in Biloxi, Mississippi.  However, the 
results of this audiometric testing are not associated with 
the claims folder.  In February 2008 the Veteran underwent a 
VA outpatient audiology consultation at the VA Medical Center 
in Washington, DC.  The audiologist references an audiogram 
display and generally discusses the results of the testing; 
however, a copy of the audiogram results have not been 
associated with the claims folder.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, attempts 
should be made to obtain and associate with the claims folder 
the results of the Veteran's audiologic testing performed in 
February 2004 and April 2005 at the VA Medical Center in 
Biloxi, Mississippi, and in February 2008 at the VA Medical 
Center in Washington, DC.




Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the records of 
audiological testing regarding the 
Veteran from the VA Medical Center in 
Biloxi, Mississippi, dated in February 
2004 and April 2005, and from the VA 
Medical Center in Washington, DC, dated 
in February 2008.  If these requested 
records are unavailable, or the search 
for them otherwise yields negative 
results, this must be documented in the 
claims file and the Veteran notified in 
accordance with 38 C.F.R. § 3.159(c)(2).

2.  Thereafter, readjudicate the 
Veteran's claim concerning the 10 percent 
and 40 percent evaluations assigned for 
his bilateral hearing loss.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


